Citation Nr: 0336644	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-02 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for basal cell carcinoma, 
squamous cell carcinoma and actinic keratoses.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran served on active duty from  December 1942 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that denied the veteran's service connection 
claim for basal cell carcinoma, squamous cell carcinoma and 
actinic keratoses.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
basal cell carcinoma, squamous cell carcinoma and actinic 
keratoses.  Private outpatient medical records from September 
1995 to February 2001 reflect that the veteran submitted to 
numerous skin cancer screenings and underwent several 
treatments for basal cell carcinoma, squamous cell carcinoma 
and actinic keratoses.  On the September 1995 examination 
report, the examiner noted that the veteran had been exposed 
to a lot of sun throughout his lifetime.  Additionally, a 
letter from the veteran's private physician dated in December 
2001 related that the veteran's skin cancer and keratoses 
"may be contributed to the many years of sun exposure going 
back" to his being exposed to extreme heat when he was 
stationed in Guam.  However, the veteran has not been 
afforded a VA examination to determine, based on a review of 
the veteran's entire clinical history of record, if the 
veteran has a skin disability, to include basal cell 
carcinoma, squamous cell carcinoma and actinic keratoses, 
which are etiologically related to service.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for skin cancer and/or 
actinic keratoses since December 1945.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran.

2.  The veteran should then be afforded a 
VA examination by a dermatologist, if 
available, to determine the nature and 
extent of his skin disabilities, 
including skin cancer.  All necessary 
tests should be performed.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a skin 
disability, to include basal cell 
carcinoma, squamous cell carcinoma or 
actinic keratoses, etiologically related 
to his exposure to the sun during 
service.  The rationale for all opinions 
expressed should be set forth.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.

3.  Thereafter, the RO should 
readjudicate the service connection issue 
on appeal.  If any benefit sought remains 
denied, the RO should issue a 
supplemental statement of the case and 
afford the appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board, as warranted.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R.  POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

